Title: Thomas Barclay to the American Commissioners, 16 July 1786
From: Barclay, Thomas
To: American Commissioners



Gentlemen
Morocco 16th. July 1786

I wrote you the 26th. of last Month and expected to have followed my Letter in a week, but several unforeseen Matters have hitherto detained us; however I expect we shall set out tomorrow or the day following. The 13th. Instt. the Treaty was sent to me by the Effendi, since which some important Alterations have been made, which the Villainy and carelessness of the Talbe Houdrani (to whom the drawing was committed) made necessary; and yesterday it was again delivered from Tahar Fennish to whose hands the King committed the arrangement of the Matter. It still wants an additional Article, or rather a Declaration which His Majesty has permitted to be made in his Name but which he desired might not make a Part of the treaty. When this is done, it will stand as I described it in my last Letter, Vizt. “there is only one Article more I wish to see inserted and that I think will never prove of any Consequence.”
When I send you the Treaty it will be necessary to accompany it with some Remarks with which I will not now trouble you and the only one I shall make is, that the King throughout the whole has acted in a Manner the most gracious and condescending, and I really believe the Americans possess as much of his Respect and Regard as does any Christian Nation whatever. If you should think my services at Algiers, Tunis and Tripoli necessary, I hope your commands will meet me in the South of Spain, for after returning  to Paris it will be utterly impossible for me to engage further in the Business. A Peace with the Barbary Powers is absolutely essential to the Commerce of our Country, and I think a general one might be made notwithstanding the impediments that appear. The Emperor has ordered five Frigates on a Cruize in the Atlantic Ocean. He is now at Peace with all the World except Russia, Malta, Hamburg and Dantzick. A treaty with the first of these Powers was concluded on, and the Articles drawn, but it was afterwards broke off. The Emperor complains much of the treatment he receives from England, and Mr. Duff who came here some time ago as Pro-Consul returned the day before we arrived, highly offended at his reception, the Emperor having refused to receive the Letter which Lord Sydney wrote, saying he would read no Letters from England but such as were written by the King. I had a Letter yesterday from Mr. Carmichael and was in great hopes it would have covered one from you, but I am hitherto without the pleasure of hearing from you.
I am allways, Gentlemen, Your most obt. humble servant,

Thos. Barclay

